UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1549



JAIME GARCIA; ELVIRA GARCIA,

                                            Plaintiffs - Appellants,

          versus


RONALD D. KIRSTIEN, O’Stein Brothers L.P. No.
4; HARVEY ROTHSTEIN, O’Stein Brothers L.P. No.
4; RANDY HABECK,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-01-103-BEL-1)


Submitted:   April 28, 2006                   Decided:   June 7, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David F. Albright, Baltimore, Maryland, for Appellants.     Craig
David Roswell, Matthew A. Swartz, NILES, BARTON & WILMER, L.L.P.,
Baltimore, Maryland; Patrick John Kearney, SELZER, GURVITCH,
RABIN & OBENCY, CHTD., Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jaime and Elvira Garcia appeal from the district court’s

orders granting summary judgment in favor of the Defendants and

denying their motion to alter or amend the judgment.                We have

reviewed the parties’ briefs, the joint appendix, and the district

court’s   opinion   and   orders    and    find   no   reversible    error.

Accordingly, we affirm. See Garcia v. Kirstien, No. CA-01-103-BEL-

1 (D. Md. filed Sept. 30, 2004 & entered Oct. 1, 2004; filed Apr.

8, 2005 & entered Apr. 11, 2005).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -